PER CURIAM.
[2,3] We are satisfied that the directors of the International Steam Pump Company were honestly desirous to keep the corporation a going concern and that they consented to the receiv*604ership under the creditors’ bill filed August 26, 1914, only because their efforts to do so had been unavailing. The situation of the company had been .most precarious for some time past, and the financial situation of the country threatened to be unfavorable to debtors and to borrowers in the future. There is not a vestige of evidence that the Steam Pump Company or its directors colluded with the bondholders or with the common stockholders to .destroy the interest of the preferred stockholders. The trustee of the mortgage acted exactly as it should have done in filing its bill September 2, 1914, and its supplemental bill of foreclosure December 8, 1914, for the protection of the bondholders. There is no reason for disturbing the decree of foreclosure or for interfering with the sale under it. The special master and the District Judge were of opinion that the charges of fraud made in the answer of the New Jersey receiver were wholly unsustained and we agree with them.
The decree is affirmed, with costs.